Citation Nr: 0600459	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-10 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
disability.

2.  Entitlement to service connection for right knee 
disability, to include degenerative joint disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2002, a statement of the case was issued in 
November 2002, and a substantive appeal was received in April 
2003.  The veteran testified at a hearing before the RO in 
June 2004.



FINDINGS OF FACT

1.  The lumbar strain noted during service was acute in 
nature and resolved without leaving chronic residual 
disability.

2.  Lumbosacral spine disability was not manifested during 
service or many years thereafter, nor is lumbosacral spine 
disability otherwise causally related to service.  

3.  The right knee injury sustained during service was acute 
in nature and resolved without leaving chronic residual 
disability.

4.  Right knee disability, to include degenerative joint 
disease, was not manifested during service or many years 
thereafter, nor is right knee disability otherwise causally 
related to service.  



CONCLUSIONS OF LAW

1.  Lumbosacral spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Right knee disability, to include degenerative joint 
disease, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2002.  
The letter predated the June 2002 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The May 2002 
VCAA letter clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records.  At the RO hearing, the veteran reported 
that he underwent chiropractic treatment for a back 
disability shortly after separation from service, however, 
reported that the records were unavailable.  The veteran also 
reported that he sought medical treatment at the VA Medical 
Center (VAMC) in Temple, Texas in the 1970s; however, upon 
inquiry by the RO in June 2004, no records were found for the 
period January 1970 through December 1979.  Documentation 
reflects that he began treatment at the VAMC Temple in 
January 2003.  The veteran also indicated that employment 
records from his former employer Western Electric may contain 
evidence that he was denied employment due to a back and knee 
injury.  Documentation received reflects that the veteran was 
employed with Western Electric from August 1957 through 
December 1983.  Western Electric was associated with AT&T, 
and later with Lucent Technologies.  The RO made several 
attempts to obtain the veteran's employment records from the 
three entities, however, they were unavailable.  There is 
otherwise no indication of relevant, outstanding records 
which would support the veteran's claims.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains VA examinations performed in May 
2003.  The examination reports obtained are thorough and 
contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual Background

Service medical records reflect that in August 1958, the 
veteran complained of a crick in his back.  He complained of 
pain when rotating his head side to side.  Flexion was 
normal.  The impression was myositis trapezius.  Physical 
therapy was prescribed.  In April 1959, the veteran sustained 
a back strain upon picking up a box.  He exhibited pain on 
flexion and lateral bending.  An x-ray examination was 
normal.  Diathermy and exercise were prescribed.  
Approximately two weeks later, in May 1959, a clinical record 
noted that the veteran felt better after taking treatments as 
ordered.  In September 1959, the veteran complained of a 
pulled muscle in his back.  The examiner noted that it was 
minimal and prescribed heat.  

With regard to the right knee, service medical records 
reflect that in early November 1959, the veteran complained 
of a bruised muscle on his right leg due to a football 
injury.  There was considerable tenderness and tissue 
swelling of the right knee.  Heat and light duty were 
prescribed.  Four days later, his right leg had improved and 
he was given permission to play football.  An ace bandage was 
prescribed.  Nine days later he hurt his knee again, and was 
ordered not to play football.  He was struck over the vastus 
medialis of the right knee while playing football.  He had 
acute tenderness and swelling over the vastus medialis.  
There was no effusion into the knee.  Ligaments were stable.  
The impression was contusion right vastus medialis, and he 
wore a cylinder cast for one week.  A November 1959 x-ray 
showed no bony abnormality visualized. 

On a Report of Medical History completed by the veteran in 
February 1960, the veteran checked the 'No' box with regard 
to any complaints of swollen or painful joints, or arthritis.  
The veteran did report that he had, or had had, a trick right 
knee.  On an examination performed for separation purposes in 
February 1960, the veteran's upper and lower extremities, and 
spine were clinically evaluated as normal.  No pertinent 
disabilities were noted.

Private medical records from Scott & White Outpatient 
Services dated in February 1987, reflect initial treatment 
for low back pain.  He reported increasing problems with low 
back discomfort intermittently throughout each day.  He 
stated that about 20 years before, he hurt his back at work 
and was on bedrest for several days with the diagnosis of 
'sprained back.'  The diagnosis was chronic lumbar strain.

A March 1987 treatment record reflects the veteran's report 
that he first injured his back in service with heavy lifting 
27 years ago.  The veteran indicated that shortly after 
discharge from service, he reinjured it again and had to 
remain in bed for several days.  He continued to have 
variable pain after that incident for nine years.  He 
improved after chiropractic treatments and did well for a 
long while.  About three years ago, pain returned related to 
heavy activity such as yard work.  About a year and a half 
ago, he suffered considerable pain playing racquetball.  It 
eventually simmered down but he has had some pain almost 
daily since.  The examiner diagnosed mechanical low back 
pain.

Private medical records dated in June 1993 reflect complaints 
of low back discomfort, and the assessment was chronic low 
back pain, degenerative in nature.  Records reflect that he 
did not seek treatment again for back pain until November 
2001, when he complained of mid to low thoracic back pain.  
The assessment was low back discomfort, muscle spasms.

Private medical records from Scott & White Outpatient 
Services dated in September 1999, reflect complaints of 
bilateral knee pain, left greater than right.  The veteran 
reported an old football injury to his right knee, but he 
reported that this knee pain was different.  The assessment 
was bilateral knee pain medially.  The examiner suspected 
mild medial collateral ligament tenderness versus mild 
meniscal irritation.

In December 1999, the veteran sought follow-up treatment.  He 
reported that the problem was now solely in the left medial 
knee.  The assessment was probable meniscal tear though 
uncertain about its relationship with his prior onset of 
bilateral knee discomfort.

A March 2003 clinical note from Dr. David L. Lindzey, M.D., 
reflects a discussion with the veteran regarding his current 
back and knee problems, and whether they are related to 
injuries that occurred during his military career.  Dr. 
Lindzey stated that he could write a letter, but there was no 
way to be certain that his injuries of 40 years ago are 
responsible for his current complaints.

In March 2003 correspondence from Dr. Lindzey, he stated that 
he had reviewed the veteran's military records, and had cared 
for him since the late 1980s.  Dr. Lindzey stated that it was 
obvious that his military records depict back and knee 
injuries.  It is also clear that ever since Dr. Lindzey has 
known the veteran, he has had problems with chronic back 
pain.  His knee problems have developed more recently.  Dr. 
Lindzey stated that he had no way to ascertain whether or not 
his original injury during military service is responsible 
for his current disabilities.  It is clear that he had an 
injury to his back during military service, and that 
certainly could be the cause of his persistent back 
discomfort.  The same could be said for his knee complaints.

In May 2003, the veteran underwent VA examinations pertaining 
to the right knee and low back.  The claims file was 
reviewed.  

With regard to the right knee, the veteran complained of 
recurrent swelling and pain involving the right knee over the 
last year.  He reported daily pain.  Upon physical 
examination, the examiner diagnosed degenerative joint 
disease, right knee, less likely than not related to military 
service.  The examiner opined that there is an absence of 
medical treatment records from 1960 to the 1990s for the 
right knee condition, which argues against military injury 
causing this disability.

With regard to the low back, the veteran claimed that he 
began having low back pain in 1959, with recurrent episodes 
of back spasms since he left military service, approximately 
two times per year.  Two years ago, he had an acute flare-up 
of his back pain requiring treatment by a chiropractor with 
bed rest.  On physical examination, the examiner diagnosed 
lumbar strain with residuals less likely than not related to 
military service.  An x-ray examination was within normal 
limits.  The examiner opined that there is an absence of 
medical treatment records from 1960 to 2001 for this 
condition, which argues against military injury causing this 
disability.

II.  Laws and Regulations

The issues before the Board involve claims of entitlement to 
service connection for a lumbar spine disability, and right 
knee disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

III.  Analysis

Lumbosacral strain

As set forth above, the veteran has claimed service 
connection for lumbosacral spine disability.  Medical records 
reflect a history of chronic lumbar strain, however, there is 
no medical evidence to support that such disability is due to 
service or any incident therein.

Although service medical records dated in April and September 
1959, do reflect that the veteran sustained a back strain, 
there is no medical evidence to support a causal relationship 
with regard to his current complaints and any incidents 
incurred during active service.  

Upon separation from service in April 1960, the veteran's 
upper extremities and spine were clinically evaluated as 
normal.  Private medical records dated in March 1987 reflect 
the veteran's admission that he injured his back post-
service, and incurred pain for nine years.  Subsequently, he 
did not experience any further back pain until approximately 
1984 due to heavy activity, and a year and a half later when 
he experienced pain while playing racquetball.  Based on a 
thorough review of the veteran's service medical records, and 
post-service medical records, and a physical examination, the 
VA examiner concluded that in the absence of post-service 
medical treatment for many years, no correlation could be 
found between any military injury and his current disability.  
Additionally, the veteran's own treating physician 
acknowledged that although the veteran sustained a back 
strain in service, there was no way to ascertain whether or 
not his original injury is responsible for his current 
disability.  His treating physician speculated that it could 
be the cause of his persistent back discomfort but could not 
state a definitive opinion.  The Court has held that medical 
opinions expressed in speculative terms cannot establish a 
plausible claim; service connection may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102; Bostain v. West, 11 Vet. App. 124, 127 (1998).

The record also contains a lack of continuity of 
symptomatology following discharge from service.  The 
earliest relevant medical record available is dated in 
February 1987 reflecting a diagnosis of chronic lumbar 
strain.  Thus, this constitutes a 27 year gap between the 
strain noted in service, and the subsequent complaints of low 
back pain.  The veteran claimed that he received continuous 
treatment subsequent to service for a lumbar strain, and was 
denied employment due to his low back disability, however, no 
records were available to support such contentions.  In any 
event, the VA examiner and the veteran's private physician, 
Dr. Lindzey, specifically opined that they were unable to say 
that the current finding of lumbar strain had its etiology in 
1960, 27 years after separation from service.  

It appears from the medical opinions of record that although 
the veteran currently has chronic lumbar strain, such 
disability is not as a result of back strain in service.  The 
Board's reading of the medical opinions is that the lumbar 
strain noted during service essentially resolved without 
leaving chronic residual disability.  A veteran's belief that 
he is entitled to some sort of benefit simply because he had 
a disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Matters of medical causation are within the realm of 
medically trained individuals, and the medical opinions are 
therefore entitled to considerable weight.  

In short, the preponderance of the evidence is against 
entitlement to service connection for lumbosacral spine 
disability.  It follows that there is not such an approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. § 
5107(b).

Right knee

As set forth above, the veteran has claimed service 
connection for a right knee disability, to include 
degenerative joint disease.  The VA examiner diagnosed 
degenerative joint disease, right knee, however, there is no 
medical evidence to support that such disability is due to 
service or any incident therein.

Although service medical records do reflect complaints 
related to the right knee as a result of a football injury in 
November 1959, there is no medical evidence to support a 
causal relationship with regard to his current complaints and 
any incidents incurred in service.  Based on a thorough 
review of the veteran's service medical records, and post-
service medical records, and a physical examination, the VA 
examiner determined that the veteran's complaints of current 
symptomatology are unrelated to any complaints or injuries 
sustained in service based on the absence of medical 
treatment records for many years after separation from 
service.  The veteran's private physician, Dr. Lindzey, also 
stated that his knee problems had developed more recently, 
and there was no way to ascertain whether or not his original 
injury in service is responsible for his current disability.  
Also, current treatment records show that when he initially 
complained of knee pain in September 1999, he actually 
described his current pain as different from the pain he 
experienced subsequent to his football injury in service.  
Moreover, treatment records reflect that although he has 
complained of right knee pain, the majority of his complaints 
relate to his left knee.

The record also contains a lack of continuity of 
symptomatology following discharge from service.  The 
objective medical evidence reflects that the veteran did not 
complain of right knee pain until September 1999, 
approximately 39 years after separation from service.  The VA 
examiner noted that the veteran had only been evaluated for 
his current claimed symptoms since the late 1990s, and, 
again, the veteran's treating physician stated that he had 
only recently complained of knee problems.  

It appears from the medical opinions of record that although 
there is a current diagnosis of degenerative joint disease of 
the right knee, the current findings are not causally related 
to the right knee injury that he sustained in service.  The 
Board's reading of the medical opinion is that the right knee 
problem noted during service and on separation from service 
essentially resolved without leaving chronic residual 
disability.  Again, a veteran's belief that he is entitled to 
some sort of benefit simply because he had a disease or 
injury while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
See Brammer, supra.  Matters of medical causation are within 
the realm of medically trained individuals, and the medical 
opinions are therefore entitled to considerable weight.  

In short, the preponderance of the evidence is against 
entitlement to service connection for a right knee 
disability, to include degenerative joint disease.  It 
follows that there is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


